DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments filed on 04/26/2022 are not persuasive because applicant argues Ishigaki does not teach the order of operations of the amended Claim 1. However, case law has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP §2144.04. Thus, the applicant’s arguments are not persuasive.
Applicant’s amendments filed on 04/26/2022 have been fully considered and thus the claim objections of claims 7 and 13 and the 112a rejection of claims 9-10 are withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities: “the first surface of the first active material layer” has insufficient antecedent basis for this limitation in this claim.  The limitation should read “a first surface of the first active material layer”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102 as anticipated over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020).
Regarding claim 9, Ishigaki discloses a method for producing an electrode body of an all-solid-state battery (1, [0012], [0014], and [0021]-[0022]), the electrode body including a solid electrolyte layer (4) including a first surface (bottom surface of 4) and a second surface (top surface of 4) opposite side to the first surface (bottom surface of 4 is the opposite side of top surface of 4), a first active material layer (3, negative electrode layer) provided on the first surface of the solid electrolyte layer (bottom surface of 4), and a second active material layer (2, positive electrode layer) provided on the second surface of the solid electrolyte layer (top surface of 4), the method comprising:
	(a) preparing the first active material layer (3, [0012], and [0014], and [0021]-[0022]);
	(b) preparing the solid electrolyte layer (4, [0012], and [0014], and [0021]-[0022]) in such a manner that the first surface of the first active material layer (top surface of 3) and the first surface of the solid electrolyte layer (bottom surface of 4) are in contact with each other (Figs. 1, 4, and 5 show contact between 3 and 4);
	the second surface of the solid electrolyte layer (top surface of 4) including a peripheral edge section (end section on right and left of the top surface of 4) that is at least part of a peripheral edge (right and left ends of the top surface of 4), and a stack section excluding the peripheral edge section (the middle portion of the top surface of 4), 
	(c) preparing the second active material layer (2, [0012], and [0014], and [0021]-[0022]) so as to be in contact with the stack section of the solid electrolyte layer (the middle portion of the top surface of 4, Figs. 1, 4, and 5);
	(d) preparing an insulating layer (5, [0012], and [0014], and [0021]-[0022]) so as to be in contact with the peripheral edge section of the solid electrolyte layer (right and left ends of the top surface of 4); and
	(e) obtaining the electrode body by pressing ([0012], and [0014], and [0021]-[0023]) a stack including the first active material layer (3), the solid electrolyte layer (4), the second active material layer (2) and the insulating layer (5), in a stacking direction, until surfaces of at least the second active material layer (2) and of the insulating layer (5) are flush with each other (Figs. 1 & 5 show stack, stacking direction, and surfaces of 2 and 5 are flush), 
wherein in the step (d), an insulating composition containing at least a photocurable resin composition (examples of 5 composition include photocurable resin [0019]) is supplied to the peripheral edge section (right and left ends of the top surface of 4; Figs. 1 & 5 show 5 on right and left ends of the top surface of 4), and curing light is irradiated, to thereby prepare the insulating layer (5) containing a photocurable resin ([0019] regarding ultraviolet curable resin and photocurable resin). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as obvious over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020) in view of Ohtomo et al. (US 20150380763 A1).
	Regarding claim 1, Ishigaki discloses a method for producing an electrode body of an all-solid-state battery (1, [0012], [0014], and [0021]-[0022]), the electrode body including a solid electrolyte layer (4) including a first surface (bottom surface of 4) and a second surface (top surface of 4) opposite side to the first surface (bottom surface of 4 is the opposite side of top surface of 4), a first active material layer (3, negative electrode layer) provided on the first surface of the solid electrolyte layer (bottom surface of 4), and a second active material layer (2, positive electrode layer) provided on the second surface of the solid electrolyte layer (top surface of 4), the method comprising:
	(a) preparing the first active material layer (3, [0012], [0014], and [0021]-[0022]);
	(b) then forming the solid electrolyte layer (4, [0012], [0014], and [0021]-[0022]) on a first surface of the first active material layer (top surface of 3) in such a manner that the first surface of the first active material layer (top surface of 3) and the first surface of the solid electrolyte layer (bottom surface of 4) are in contact with each other (Figs. 1, 4, and 5 show contact between 3 and 4);
	the second surface of the solid electrolyte layer (top surface of 4) including a peripheral edge section (end section on right and left of the top surface of 4) that is at least part of a peripheral edge (right and left ends of the top surface of 4), and a stack section excluding the peripheral edge section (the middle portion of the top surface of 4), 
	(c) then forming the second active material layer (2, [0012], [0014], and [0021]-[0022]) on the stack section of the solid electrolyte layer (the middle portion of the top surface of 4, Figs. 1, 4, and 5) so as to be in contact with the stack section of the solid electrolyte layer (the middle portion of the top surface of 4) formed on the first surface of the first active material layer (top surface of 3; Figs. 1, 4, and 5 show the middle portion of the top surface of 4 formed on top surface of 3);
	(d) forming an insulating layer (5, [0012], [0014], and [0021]-[0022]) on the peripheral edge of the solid electrolyte layer (right and left ends of the top surface of 4) so as to be in contact with the peripheral edge section of the solid electrolyte layer (right and left ends of the top surface of 4) on which the second active material layer (2) is formed and an edge of the formed second active material layer (2; Figs. 1, 4, and 5 show right and left ends of the top surface of 4 with 2); and
	(e) obtaining the electrode body by pressing ([0012], [0014], and [0021]-[0023]) a stack including the first active material layer (3), the solid electrolyte layer (4), the second active material layer (2) and the insulating layer (5), in a stacking direction, until surfaces of at least the second active material layer (2) and of the insulating layer (5) are flush with each other (Figs. 1, and 5 show stack, stacking direction, and surfaces of 2 and 5 are flush).
	Ishigaki disclosed the steps of claim 1 limitations, but in a different order. However, case law has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the order of steps ( c) and ( d), in order to make the same electrode body. MPEP §2144.04.  
Ishigaki teaches the insulation is used to solve short circuits and ease to laminate the electrode body, which is done by having the active material be smaller than the electrodes ([0009]-[0010], Figs. 1, 4, and 5). However, Ishigaki does not teach wherein the insulating layer contains at least one of alumina and a solid electrolyte material.
	Ohtomo teaches a method for producing a solid state battery wherein it consists of a stacking of an active material layer (3), solid electrolyte layer (2), and an insulating layer (11, short circuit preventing region, Fig. 3B) contains a solid electrolyte material ([0071], Fig. 3C). Ohtomo further teaches preventing short circuits can be accomplished by using a smaller active material than the electrodes together with an insulator (Fig. 3B, [0071]), which is similar to Ishigaki. 
	Ishigaki and Ohtomo are analogous in the field of solid state secondary batteries because both are about preventing a short circuit by having the active layer be smaller than the solid electrolyte layer. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the material of the insulation layer of Ishigaki to the solid electrolyte material of Ohtomo in order prevent a short circuit ([0071]).
	Regarding claim 2, modified Ishigaki further discloses the production method according to claim 1, wherein the first active material layer (3), the solid electrolyte layer (4) and the second active material layer (2) each contain a powder material ([0024], [0027], and [0028] regarding particle sizes and dispersion mixer) and a binder ([0024], [0027], and [0028]).
	Regarding claim 3, modified Ishigaki further discloses the production method according to claim 1, wherein the first active material layer (3), the solid electrolyte layer (4) and the second active material layer (2) is each prepared through supply of a slurry containing a powder material, a binder and a dispersion medium, followed by removal of the dispersion medium ([0024], [0027], and [0028] regarding dispersion, binder, and solvent, which is removed by drying).
	Regarding claim 4, modified Ishigaki further discloses the production method according to claim 3, comprising: (b′) a drying step of ([0027]-[0028]), subsequently to the step (b), drying the first active material layer (3, [0028]) and the solid electrolyte layer (4, [0027]).
	Regarding claim 6, modified Ishigaki further discloses the production method according to claim 1, wherein the pressing is carried out by a single-axis press, a CIP, and a roll press ([0023] and [0029]) at a surface pressure of 49-1,471 MPa ([0029] regarding 0.5-15 tons per cm2, which is converted to MPa), which overlaps with the claimed range of 200 MPa or higher, and it would have been obvious to one of ordinary skill in the art to select the portion of the prior art range corresponding with the claimed range.
	Regarding claim 7, modified Ishigaki further discloses the production method according to claim 1, wherein the pressing is carried out by a single-axis press, a CIP, and a roll press ([0023] and [0029]), but does not teach wherein the pressing is carried out by roll-, rolling at a linear pressure of 10 kN/cm or higher.
	However, it would have been obvious to one ordinarily skilled in the art to optimize the rolling press of Ishigaki within routine conditions to the rolling at a linear pressure of 10 kN/cm or higher, especially given that Ishigaki teaches optimizing pressure in general.  MPEP §2144.05. 
	Regarding claim 8, modified Ishigaki further discloses the production method according to claim 1, wherein the solid content ratio can be adjusted for the solid electrolyte ([0027]) and active material layer ([0028]) but does not teach wherein in the step (d), a compressive deformation resistance ratio of the insulating layer that is prepared is 1/10 or more a compressive deformation resistance ratio of the second active material layer.
	However, it would have been obvious to one ordinarily skilled in the art to optimize the solid content ratio of Ishigaki in order to adjust the compressive deformation resistance ratio to achieve even lamination, as Ishigaki teaches modifying the solid content in general, which would impact the compressive deformation resistance ratio, and optimizing the solids content would optimize the compressive deformation resistance ratio. See MPEP §2144.05.
	Regarding claim 11, modified Ishigaki further discloses the production method according to claim 1, wherein the solid electrolyte is prepared through supply of a slurry containing insulating ceramic particles, a binder and a dispersion medium, followed by removal of the dispersion medium ([0027]).
	Ohtomo also teaches solid electrolyte is prepared through supply of a slurry containing insulating ceramic particles, a binder and a dispersion medium, followed by removal of the dispersion medium ([0088]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filling date to prepare solid electrolyte for lamination through a slurry, since both Ishigaki and Ohtomo teach this method is suitable for preparing solid electrolyte, and would be suitable for preparing solid electrolyte placed at the periphery of the active layer.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020) in view of Ohtomo et al. (US 20150380763 A1), as applied to claim 1 above, and further in view of Meguro et al. (US 20170125842 A1).
Regarding claim 5, modified Ishigaki further discloses the production method according to claim 2, wherein the pressing is carried out by a single-axis press, a CIP, and a roll press ([0023] and [0029]), but does not teach wherein the pressing is carried out under heating at a temperature equal to or higher than the softening point of the binder.
	However, Meguro teaches heating at a temperature equal to or higher than the softening point of the binder in order to obtain favorable bonding property and improve ion-conducting property ([0248]). 
	Ishigaki and Meguro are analogous in the field of solid state secondary batteries because both solid electrolyte to improve battery performance. 
	It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the heating temperature of the press of Ishigaki with the heating temperature of the binder of Meguro in order to obtain favorable bonding property ([0248]).
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020) as applied to claim 9 above, and in further view of Ohtomo et al. (US 20150380763 A1).
Regarding claim 10, Ishigaki further discloses the production method according to claim 9, but does not teach wherein the insulating composition contains at least one type selected from the group consisting of porous ceramic powders, ceramic hollow particles, hollow aggregates of ceramic particles, porous resin particles, hollow resin particles and insulating fibrous fillers.
Ishigaki teaches the insulation is used to solve short circuits and ease to laminate the electrode body, which is done by having the active material be smaller than the electrodes ([0009]-[0010], Figs. 1, 4, and 5).
	Ohtomo teaches a method for producing a solid state battery wherein it consists of a stacking of an active material layer (3), solid electrolyte layer (2), and an insulating layer (11, short circuit preventing region, Fig. 3B) contains a solid electrolyte material ([0071], Fig. 3C). Ohtomo discloses any material which does not have electron conduction can be used as insulating material ([0071]). Ohtomo further teaches preventing short circuits can be accomplished by using a smaller active material than the electrodes together with an insulator (Fig. 3B, [0071]), which is similar to Ishigaki. 
	Ishigaki and Ohtomo are analogous in the field of solid state secondary batteries because both are about preventing a short circuit by having the active layer be smaller than the solid electrolyte layer. Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date to modify the material of the insulation layer of Ishigaki to any material which does not have electron conduction as taught by Ohtomo in order prevent a short circuit ([0071]). 
	Thus, the limitation of “the insulating composition contains at least one type selected from the group consisting of porous ceramic powders, ceramic hollow particles, hollow aggregates of ceramic particles, porous resin particles, hollow resin particles and insulating fibrous fillers” is met by any material which does not have electron conduction of Ohtomo.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020) in view of Ohtomo et al. (US 20150380763 A1), as applied to claim 1 above, and further in view of Miyake (JP 2015162353 A, machine translation provided in this Office Action).
	Regarding claim 12, modified Ishigaki further discloses the production method according to claim 1, but does not teach wherein in the step (a), the first active material layer (3) is prepared on both faces of a collector.
	However, Miyake teaches a method for producing a solid state battery wherein the first active material layer (2, positive electrode active material layer) is prepared on both faces of a collector (3, positive electrode collector; Fig. 6 shows 2 on both faces of 3).
	Ishigaki and Miyake are analogous in the field of solid state secondary batteries because both are about creating multiple active layers. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the stacking of the first active material layer on the collector of Ishigaki to the stacking of both faces of collector of Miyake in order to create multiple active layers at once (Fig. 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721